Case 1:21-cv-00636-ELR-JSA Document 1-1 Filed 02/12/21 Page 1 of 8




              EXHIBIT A
Case 1:21-cv-00636-ELR-JSA Document 1-1 Filed 02/12/21 Page 2 of 8
Case 1:21-cv-00636-ELR-JSA Document 1-1 Filed 02/12/21 Page 3 of 8
Case 1:21-cv-00636-ELR-JSA Document 1-1 Filed 02/12/21 Page 4 of 8
Case 1:21-cv-00636-ELR-JSA Document 1-1 Filed 02/12/21 Page 5 of 8
Case 1:21-cv-00636-ELR-JSA Document 1-1 Filed 02/12/21 Page 6 of 8
      Case 1:21-cv-00636-ELR-JSA Document 1-1 Filed 02/12/21 Page 7 of 8




                 IN THE SUPERIOR COURT OF FULTON COUNTY
                                    STATE OF GEORGIA




ODOLPH WRIGHT,                                  :
                                                :
       Plaintiff,                               :
                                                : CIVIL ACTION
v.                                              : FILE NO. 2020CV342826
                                                :
WALMART STORES EAST, LP                         :
                                                :
                                                :
Defendant.                                      :



                           COMPLAINT FOR DISCRIMINATION
                                           Transcription
Now comes Rev. Odolph Wright, plaintiff in the above styled action, and states his complaint as
follows:
The defendant is Walmart Stores East, LP, who is a resident of Cleveland Ave. Street S.W., City
of East Point, Fulton County, Georgia, and is subject to the jurisdiction of this court.
       2. List short and plain statement in separately numbered paragraphs of claim sued upon.
       Plaintiff was hired by Walmart as a cashier upon completion of training. Because Plaintiff

is a (80 year) old senior citizen and much older than the other trainees; the manager asked me if I

wanted to be a janitor. I responded no!! I was told that I would be a good janitor!! Then I was

assigned to go into the parking lot to pick up paper!! I stated to the manager that I was a (preacher)

                                                    1
      Case 1:21-cv-00636-ELR-JSA Document 1-1 Filed 02/12/21 Page 8 of 8




and that I did not want to be seen outside picking up paper!! Many people know me as (a preacher);

nevertheless, the manger stated you might be too slow as a cashier and asked me to go outside and

pick up paper from the parking lot. In which I s [sic] and injured myself. I told her I wanted to be

a cashier so that I could teach the younger generation that wasn’t taught by their absentee father!

She stated, I would like for you to meet my grandmother who is a retired Fulton County sheriff;

and she shown me her picture. Hindsight I see that she were buttering me up and pacifying me,

while she were switching my job title from cashier to janitor!!!

       3. List statement of damages with items of special damages stated specifically.
I injured my back, leg, arms(?), and hips!!

I had quite a few weeks of therapy!

I am suing for injuries and discrimination of (Aged) 80 yrs old and (Religion) as me being a

(preacher); for punitive damages. She didn’t want me teaching the young kids, So she assigned me

to a janitor position, So that I wouldn’t be around to(?) cashier to teach them.



WHEREFORE, plaintiff demands judgment against the defendant for the sum of $50,000
together with interest and the costs of this action.

                                                                               Rev. Odolph Wright
                                                                                          Plaintiff
                                                                                          Address
                                                                                Telephone number
                                                                                    PO Box 82752
                                                                                Atlanta, GA 30354
                                                                                       7)873-6593




                                                 2
